4 N.Y.2d 914 (1958)
In the Matter of the Claim of Katharine R. Fichtner, Respondent,
v.
Bloomingdale Brothers et al., Appellants, and M. Goldfarb et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 2, 1958.
Decided May 8, 1958.
Albert P. Thill for appellants.
Morris N. Lissauer, Charles G. Tierney and George J. Hayes for M. Goldfarb and another, respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs to respondents employer and carrier; no opinion.